Citation Nr: 0505334	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-32 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey






THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  






ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION

The veteran had active military duty from May 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  For reasons provided below, the appeal 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.



REMAND

In his VA Form 9 Substantive Appeal, the veteran requested a 
Travel Board hearing to be conducted at the RO.  He was 
properly notified of such hearing, scheduled for December 7, 
2004, but he failed to appear for such hearing.  On the 
actual date of the scheduled hearing, the veteran's spouse 
wrote that the veteran was too sick to attend the hearing.  
In February 2005, the undersigned found that the veteran had 
timely submitted good cause for failure to appear at the 
hearing in accordance with 38 C.F.R. § 20.704 (2004).  
Another Travel Board hearing must be scheduled.


Accordingly, the case is REMANDED for the following:

The veteran must be scheduled for and 
properly notified of another Travel Board 
hearing to be conducted at the RO, 
following the usual procedures set forth 
in 38 U.S.C.A. §  7107 (West 2002) and 
38 C.F.R. § 20.704 (2004).  After the 
hearing is conducted, the case should be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


